Name: Commission Regulation (EEC) No 4116/88 of 23 December 1988 extending the Community surveillance of imports of video tape recorders originating in South Korea
 Type: Regulation
 Subject Matter: communications;  trade policy;  Asia and Oceania;  international trade
 Date Published: nan

 29 . 12. 88 Official Journal of the European Communities No L 361 /19 COMMISSION REGULATION (EEC) No 4116/88 of 23 December 1988 extending the Community surveillance of imports of video tape recorders originating in South Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Commission Regulation (EEC) No 3174/88 (4), and in particular Article 15 thereof, Having consulted the committee set up under the abovementioned Regulation, Whereas Commission Regulation (EEC) No 235/86 (*), as amended by Regulation (EEC) No 3966/87 ( «), extended, until 31 December 1988, Community surveillance of imports of video tape recorders originating in South Korea ; Whereas the reasons which were the basis for Regulation (EEC) No 235/86 are essentially still valid and consequently the surveillance regime should be extended to these products, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 235/86, '31 December 1988' is replaced by '31 December 1989'. Article 2 Article 1 of Regulation (EEC) No 235/86 is replaced by the following : 'Article 1 The imports of video tape recorders falling within CN codes 8520 39 90, 8520 90 90, 8521 90 00 and 8528 10 30, originating in South Korea, are subjected to a retrospective Community control, according to the conditions set out in Articles 10 and 14 of Regulation (EEC) No 288/82, as well as those set out this Regulation.' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1988. For the Commission Willy DE CLERCQ Member of the Commission (&gt;) OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 113, 30. 4. 1986, p. 1 . (3) OJ No L 256, 7. 9 . 1987, p. 1 . (*) OJ No L 298, 31 . 10 . 1988, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 12. (4 OJ No L 371 , 30. 12. 1987, p. 55.